Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 07/22/21 is acknowledged.
Claims 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16992499 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16991225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter unit and a second filter unit, whereas the claim 1 of the reference application claims Filter A and Filter B.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16983383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter unit and a second filter unit, whereas the claim 1 of the reference application claims Filter A and Filter B.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16927062 (reference application).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16933422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter unit and a second filter unit, whereas the claim 1 of the reference application claims Filter A and Filter B.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16991158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter unit and a second filter unit, whereas the claim 1 of the reference application claims Filter A and Filter B.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16784976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed configuration of the filter device in both claims are substantially same. The instant claim claims a first filter unit and a second filter unit, whereas the claim 1 of the reference application claims Filter A and Filter B. Providing a housing for each of the filters is well known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter" in lines 9, 11 and 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the first filter or the second filter or both.
Regarding claim 8, the limitation “wherein the second filter unit is disposed on a primary side, and the first filter unit is disposed on a secondary side” renders the claim indefinite because claim does not define what reference is being made by calling a primary side or a secondary side. Is limitation referring to primary side of the filter itself, if so what is considered a primary side of the filter; or is the limitation referring to a primary side of something else (another filter, another component)?
Regarding claim 17, the limitation “a layer containing a base material having not undergone a surface treatment” renders the claim indefinite because it is unclear what are the metes and bounds of the limitation “not undergone a surface treatment”. Is washing the membrane during making of membrane considered a surface treatment? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106104386A (hereinafter referred as “Hiroki”, refer attached English language machine translation for claim mapping), in view of US 2014/0061114 (hereinafter referred as “Ramirez”).
Regarding claims 1 and 11, Hiroki teaches a filtering device (refer fig. 2 or fig. 3) comprising: 
a first filter unit (200, for the purpose of claim rejection column 200 is interpreted as “first filter unit”) including a first filter, and a housing (filter unit inherently comprises a housing) accommodating the first filter; and 
a second filter unit (100, for the purpose of claim rejection column 100 is interpreted as “second filter unit”) including a second filter different from the first filter and a housing accommodating the second filter, 
wherein the first filter unit and the second filter unit are independently disposed in a pipe line (refer fig. 2) through which a substance to be purified is supplied.
Hiroki does not teach that the filter has a filter medium including two or more layers containing materials different from each other, the filter has a filter medium including two or more layers having different pore structures, or the filter has a filter medium including one layer in which different materials are mixed together.
Ramirez teaches a filtration member comprising a nanofiber layer and two nanoporous membrane layers (abstract), and that the filtration member can be used to remove particles and gels from photoresist and other fluids (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to provide filter having two or more layers containing materials different from each other, or two more layers having different pore structures in the device of Hiroki, since Ramirez discloses that filter having two or more layers of different material and/or structure improves filtration (Remirez, [0012], [0026]). 
Regarding claims 2 and 3, Ramirez further discloses that the sieving and non-sieving microporous membranes may have symmetric, asymmetric or combinations of these (for example, in the filtration member, one microporous membrane can be symmetric and the other microporous membrane asymmetric) pore structure in the filter member [0075]. Selecting claimed pore distribution would have been an obvious matter of design choice to one of ordinary skill in the art through routine experimentation to achieve desired filtration performance since Ramirez disclosed that the filter membrane can have symmetric, asymmetric or combination of symmetric and asymmetric.
Regarding claims 4, 5, Hiroki teaches that the second filter (100) has a filter medium having a pore size of less than 100 nm (refer example 4 on page 32).
Regarding claim 6, 
Regarding claim 7, Hiroki teaches that the second filter unit is on a secondary side of the first filter unit (refer fig. 2 or fig. 3), and a pore size of a filter medium that the second filter has is smaller than a pore size of the filter medium that the first filter has (refer example 4 on page 32).
Regarding claims 8 and 9, the limitation of claim 8 is a mere reversal of positions of first filter and second filter of Hiroki. Alternatively, fig. 2 of Hiroki can be interpreted such that unit 200 is the second filter and unit 100 is the first filter. Selecting pore sizes of the first and second filter would have been an obvious matter of choice to one of ordinary skill in the art since one of ordinary skill in the art would have expected the effects of changing pore size on the filtration behavior based on size separation.
Regarding claim 10, Hiroki discloses that the second filter (100) is disposed on a secondary side of the first filter (200) (refer fig. 2), pore size of the second filter unit (100) is smaller than pore size of the first filter unit (200) (refer example 4), and Ramirez teaches providing filter membrane having a layer of base material having undergone a surface treatment (the filter is a composite filter having multiple layers, refer abstract, fig. 1).
Regarding claim 12, Hiroki also teaches a system in which a plurality of first filters are connected in series (Page 4). Selecting whether to provide first and second filters having same or different material would have been an obvious matter of choice to one of ordinary skill in the art since Hiroki teaches providing same filters or different filters connected in series.
Regarding claim 13, the limitations of claim 13 refer to a relationship involving Hansen solubility parameters which are dependent on the material being filtered or 
Regarding claim 14, Ramirez discloses that the first filter has a filter medium including two or more layers having pore structures different from each other (abstract, fig. 1, [0077]).
Regarding claim 15, Ramirez also teaches that the sieving and non-sieving microporous membranes can each independently be symmetric or asymmetric microporous membranes ([0070], [0071]). Therefore, selecting symmetric or asymmetric layers would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claim 16, Ramirez teaches that nonsieving retention includes retention mechanisms, such as interception, diffusion and adsorption, that remove particles from a fluid stream without being related to the pressure drop or bubble point of the filter or microporous membrane. Particle adsorption to membrane surfaces can be mediated by, for example, intermolecular Van der Waals and electrostatic forces [0055].
Regarding claim 17, Ramirez teaches providing sieving and nonsieving layers (abstract). The sieving layer separates using size filtration whereas nonsieving layer separates using interception, diffusion and adsorption. Therefore, it is inherent that nonsieving layer includes surface treatment that enables separation by interception, 
Regarding claim 18, the limitation of claim 18 is not structurally limiting. The filters of Hiroki are inherently capable of being backwashed.
Regarding claim 19, Hiroki discloses in example 4 on page 32 that the first filter is made of polyethylene and the second filter is made of nylon.
Regarding claims 20 and 21, Ramirez teaches using nanoporous membrane layer and nanofiber layer (Abstract).
Regarding claim 22, Ramirez teaches a non-sieving membrane layer having a pore size distribution of 10 to 50 nm, a sieving membrane layer having a pore size distribution of 2 to 50 nm, and a nylon nanofiber layer (abstract, [0013]).
Regarding claim 23, Ramirez teaches four different configuration of layers in fig. 1, the structure 3 in fig. 1 discloses nylon nanofiber layer provided between the non-sieving membrane layer and the sieving membrane layer.
Regarding claim 24, Ramirez teaches four different configuration of layers in fig. 1, the structure 2 in fig. 1 discloses providing nonsieving membrane layer between the sieving layer and nylon nanofiber layer. 
Regarding claim 25, Ramirez teaches four different configuration of layers in fig. 1. The structure 4 in fig. 1 discloses providing sieving membrane layer between the nonsieving layer and nylon nanofiber layer.
Regarding claim 26, 
Regarding claim 27, backwashing a filter is merely reversing flow of fluid passing through the filter. Backwashing of filters is well known in the art to clean the filter and would have been obvious to one of ordinary skill in the art.
Regarding claim 28, Hiroki teaches a purification device comprising the filtering device of claim 1 (see rejection of claim 1 above), and a tank (1) which is on a primary side of the filtering device and capable of storing a substance to be purified (refer fig. 2 or fig. 3).
Regarding claim 29, Hiroki further teaches that a secondary side of the first filter unit (200) is connected to the tank through a pipe line, and a filtered substance to be purified having been filtered through at least the first filter is capable of being sent back to the tank through the pipe line (refer fig. 2 and fig. 3 indicating fluid being returned to tank 1).
Regarding claim 31, Hiroki further teaches a circulable path in the filtering device (refer fig. 2 and fig. 3 indicating fluid being returned to tank 1).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, in view of Ramirez as applied to claim 28 above, and further in view of US 2016/0024005 (hereinafter referred as “Yokokawa”).
Regarding claim 30, modified Hiroki teaches limitations of claim 28 as set forth above. Hiroki does not disclose that a distillation device is provided on a primary side of the filtering device, however, use of distillation devices for removal of vaporizable components from a mixture is well known in the art, as indicated by Yokokawa (refer paragraphs [0712]-[0714]. It would have been obvious to one of ordinary skill in the art to use a known device (i.e. distillation device) in the system of modified Hiroki, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777